DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-4, 6-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a golf club head required by independent claims 1, 12 and 17. Specifically, the claims are directed to a golf club head with first, second and third parts comprising defined engagements between defined edges of the first and third parts, and second and third parts, and first and second partss.  A first parting line is formed between the first part and third part, the first parting line located along a curved shaped by a plurality of inflection points, and a second parting line is formed between the second part and third part located along a curved shaped by a plurality of inflection points. A third pulling direction draft angle of a third interior surface of the third part is further defined (0 degrees or more). With respect to claims 1 and 12, a first and second pulling direction draft angle is also defined (0 degrees or more) for the first and second parts. The design of the parting line and draft angles contribute to improved manufacturing techniques by reducing complexity in parts and cost of multi-part club heads. For example, molds with static or single cores can be used, and the mold is capable of being removed without contacting the sidewalls of the club due to the draft angles. One having ordinary skill in the art would not have found to modify a traditional golf club head in the manner as claimed without the aid of applicant's specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hocknell et al. (US Pat. No. 6,994,636), Beach et al. (US Pat. No. 7,704,164) and Motomiya (US Pat. No. 4,438,931). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711